TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 1, 2020



                                       NO. 03-19-00657-CV


                   Rockstar Remodeling & Diamond Decks, LLC, Appellant

                                                  v.

                        Edward Taddia and Georgina Taddia, Appellees




         APPEAL FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
              BEFORE JUSTICES TRIANA, SMITH, AND SHANNON
                 AFFIRMED -- OPINION BY JUSTICE SHANNON




This is an appeal from the order signed by the trial court on September 9, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order. Therefore, the Court affirms the trial court’s order. Appellant shall pay

all costs relating to this appeal, both in this Court and in the court below.